Citation Nr: 1447761	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide agents. 

2.  Entitlement to service connection for bilateral eye problems diagnosed as proliferative diabetic retinopathy, as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO denied service connection for diabetes mellitus type II and for bilateral eye problems.  In February 2011, the Veteran filed a notice of disagreement (NOD).   A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In August 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In addition to the paper claims file, the Veteran has paperless, electronic files in the  Veterans Benefits Management System and Virtual VA. These electronic files  do not contain additional evidence relevant to this appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  The Veteran served in Thailand from July 1975 to January 1976, after the Vietnam era, and competent, probative evidence indicates that he was not exposed to tactical or commercial herbicides.

3.   Diabetes mellitus type II was first diagnosed many years after the Veteran's discharge from service, and there is no competent, probative evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's military service, to include alleged herbicide exposure.

4.  As service connection for type II diabetes mellitus has not been established, there is no legal basis for an award of service connection for proliferative diabetic retinopathy on a secondary basis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.303, 3.307, 3.309 (2013). 

2.  The claim for  service connection for bilateral eye problems diagnosed as proliferative diabetic retinopathy, as secondary to diabetes mellitus, type II, is without legal merit.  38 C.F.R. §  3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

At the outset, the Board notes that, as regards the Veteran's secondary service connection claim, the Veteran and his representative have been notified of the reasons for the denial of the claim and have been afforded opportunity to present evidence and argument with respect thereto.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claims, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Pertinent to the claim for service connection for diabetes mellitus, type II, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a July 2009 pre-rating letter,  the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate all five elements of the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The RO provided to the Veteran general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2010 rating decision reflects the initial adjudication of the claim after issuance of the letter.    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, government reports, and statements and photographs submitted by the Veteran relevant to his service in Thailand.  The Veteran did not identify any medical treatment at VA facilities.  For reasons expressed in the decision below, the Veteran has not been afforded VA examination, and no medical opinion has been obtained in connection with either claim currently on appeal.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

As for the Board hearing, the Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

During the Board hearing, the undersigned identified the issues then on appeal.  Also, information was solicited regarding the Veteran's experiences during active service, his current symptoms and treatment, and whether there were outstanding, pertinent medical records including any opinion on the etiology of his diseases.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not explicitly suggested, nothing gave rise to the possibility that any existing, pertinent evidence had been overlooked. 

The Board also notes that no VA examination or medical opinion has been obtained in connection with this appeal.  However, as explained below, on these facts, no such examination or opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 

II. Analysis

The Veteran served as a U.S. Air Force cryptographic communications systems maintenance technician including service at U-Tapao Royal Thai Air Force Base (RTAFB) from July 1975 to January 1976.  The Veteran contended in a June 2011 substantive appeal that the Department of Defense (DOD) and VA have conceded that Agent Orange/herbicides were used to control foliage at air bases in Thailand and that his diseases were caused by exposure to herbicides used to defoliate areas on the perimeter of the RTAFB.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is available for diabetes mellitus.   


A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  The designated herbicide agents are those that were used in support of U.S. and allied military operations in the Republic of Vietnam that contained chemicals 2,4-dichlorophenoxyacetic acid (2,4-D) and 2, 4, 5 trichlorophenoxyacettic acid (2,4,5-T) and its contaminant TCDD; cacodylic acid; and picloram.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran does not contend, nor does the record show, that he served or visited Vietnam.  Moreover, the Veteran served in Thailand after the specified period of time.  

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include type II diabetes mellitus.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Even if a veteran is not entitled to presumptive service connection for a disease including as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.310(a) , service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(a) (2013). See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for diabetes mellitus, as well as for proliferative diabetic retinopathy secondary to diabetes, must be denied. 

Service treatment records including the report of a  July 1977 discharge physical examination are silent for any symptoms, diagnoses, or treatment for diabetes mellitus or any form of eye disease.  

Service personnel records contain two Airman Performance Evaluations for the Veteran, identifying his duties as a cryptographic equipment repairman.  There was no mention of any other collateral duties.  The initial report covers the period May 30, 1974 to October 10, 1975.  The start date of May 30, 1974 is clearly in error as this was the date of enlistment shown on a Report of Separation from Active Duty (DD Form 214), and it is inconsistent with the period of the report of 90 days.  Therefore, the start date of the Veteran's service in Thailand is not earlier than May 30, 1975.  Moreover, in a December 2009 statement, the Veteran reported that he served in Thailand starting in July 1975.  

The record includes  medical evidence documenting  that the Veteran was diagnosed with type II diabetes mellitus and bilateral diabetic retinopathy many years after service.  Therefore, the first element of service connection regarding current disability has been met.  

During the Board hearing, the Veteran testified that he was diagnosed with diabetes in 1987.  He further testified that he had not been told by a medical care provider that his diabetes or associated eye disease was caused by herbicides.  Rather, he concluded that the herbicide exposure caused the disease based on his general reading and advice from a relative who had served in Vietnam and had diabetes.  Private treatment records submitted by the Veteran show diagnosis and treatment of diabetes since 2007 and proliferative diabetic retinopathy since 2008.  None of the treatment records contain an opinion from his medical care providers on the etiology of the disease, and there is no mention of any aspect of military service including exposure to herbicides of any variety.  

Therefore, the dispositive issue is whether the Veteran was exposed to the designated herbicide agents while serving at U-Tapao RTAFB from July 1975 to January 1976.  

In a written statement in August 2009 and during the Board hearing, the Veteran reported that the U-Tapao RTAFB was being closed and that he had collateral duties approximately monthly as a member of an augment security force, patrolling the base perimeter looking for looters and standing guard at a remote communications site.  He described the landscape as "barren."  He acknowledged that he never saw any herbicide spraying operations but was aware that there were weekly spraying operations to control mosquitos.  

In May 2010, the VA Compensation and Pension Service (C&P Service) published a bulletin with additional information and procedures for the adjudication of claims involving exposure to herbicide in Thailand.  The C&P Service noted that it had received from the Department of Defense (DOD) and reviewed several unidentified monographs and a Project CHECO report regarding the use of herbicides in Thailand from 1968 to 1972.  A copy of this report was submitted by the Veteran and associated with the claims file.  The authors of the report note that "herbicides" were employed to assist in vegetation control of the perimeter at most bases for security reasons and that at U-Tapao in 1972, there was difficulty obtaining sufficient herbicides through supply channels.  The authors did not identify the types of herbicide that were used.  The U-Tapao RTAFB was located on the southern coast of Thailand with a beachfront perimeter.  The Veteran submitted a portfolio of photographs of the base which show low lying landscape with dirt roads and sparse or no vegetation.  Many of the photographs are marked as having been taken in 1967 to 1972.  

In the applicable section of the Adjudication Procedures Manual, M21-MR, the C&P Service provided instructions that if a Veteran served in Thailand during the Vietnam era at a RTAFB (including U-Tapao) with duties near the base perimeter, VA should concede exposure to herbicide on a direct/facts-found basis.  

In the May 2010 bulletin and the revised Adjudication Procedures Manual, the C&P Service issued a "Memorandum for Record."   The Memorandum discussed the DOD monograms and reports with the following definitions and findings.  DOD distinguished between "tactical herbicides such as Agent Orange" and "commercial herbicides" approved by the Armed Forces Pest Control Board (AFBCB) (now Armed Forces Pest Management Board).  DOD reported that tactical herbicides were not used or stored in Thailand with the exception of a 1964 test at an army base and that aerial spraying aircraft were based in Vietnam and not in Thailand.  The use of tactical herbicide in Vietnam was terminated in October 1971 and the removal of all remaining stocks was completed by the Air Force in April 1972. 

DOD did acknowledge that commercial herbicides approved by the AFBCB were used for vegetation control on base perimeters.  Further, VA published on its Public Health web site an announcement that VA determined that herbicides used on the perimeter of Thai bases from February 28, 1961 to May 7, 1975 "may have been tactical and procured from Vietnam or a strong, commercial type resembling tactical herbicides."  http;//www.publichealth.va.gov/exposures/agentorange/Thailand.asp (last visited Sep. 25, 2014).

Considering all the Veteran's statements and testimony and all facts surrounding the use of tactical and commercial herbicide in Thailand, the Board finds that the weight of the competent, probative evidence indicates  that the Veteran was not exposed to either type of herbicide.  

DOD documents clearly establish that tactical herbicides were never authorized for use in Thailand except for one test in 1964.  Moreover, base personnel were not authorized to obtain the designated tactical agents but rather had access through supply channels only for commercial products.  Even if it were possible that tactical herbicides could have been procured from Vietnam, the dates of the Veteran's service are many years after the program for their use in Vietnam was terminated and the stockpiles removed from the region.  Therefore, the Board finds that the Veteran was not exposed to the designated tactical herbicide agents and that the presumption of service connection for diabetes on the basis of such exposure is not available.   

Although not noted in his performance reports, his report of occasional security duty is credible as it is consistent with the nature of his service during peacetime closure of an overseas base with likely downsizing of the personnel compliment.  However, the weight of competent, probative  evidence indicates that he was not exposed to commercial herbicide in the performance of this collateral duty.  Although the Veteran described the landscape as barren with areas of no vegetation growth, he did not observe herbicide spraying operations nor did he report that he entered areas that were recently treated.  He made no mention of actual chemical contact with skin, inhalation or ingestion of any substance and service treatment records are silent for any acute symptoms.  

Moreover, hostile action in the region had ceased by the time of his assignment to the base that was in the process of closure.  As he credibly reported during the hearing, the security concern was for looters and not combat intruders, and the requirements for defoliation described in the CHECO study in the years up to 1972 were no longer necessary during peacetime in 1975.  Many base photographs were dated much earlier than his tour of duty and undated photographs are typical of a coastal landscape with no indications of a boundary between treated areas and untreated dense vegetation as would be evident if herbicides were necessary to clear a line of visibility or fire.  

Based on the facts found, the Board finds that the Veteran's report of exposure to either tactical or commercial herbicide is not persuasive  because it is not based on actual observation.  Rather, the Veteran relied on unproven assumptions that some form of herbicide may have been used in the past only because an area was "barren," that a hazardous residue remained, that that presence in the area on duty in uniform necessarily caused some unspecified physical contact or ingestion.  The DOD facts regarding the type of herbicide available to Thai bases, the dates and requirements for use, the status of the base at the time of the Veteran's service, and his own lack of observation of any concurrent application of herbicide weigh heavily against his assertions of exposure.    

Therefore, as there is no competent evidence of the onset of diabetes during or within one year after service and no competent, probative  evidence of an event or injury during service, the second element of service connection is not met.   

The Board has considered whether it is necessary to obtain a VA examination or opinion to ascertain the etiology of s diabetes.  In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or,  as appropriate, service-connected disability-but  the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Aside from his own unsupported and unpersuasive assertions of exposure to herbicide, his general reading on the subject, and advice from a relative, there is no competent, probative evidence of an injury or disease during  service upon which a medical professional could base an opinion.  Therefore, the requirements for  VA to obtain a medical opinion in this appeal  are not met.  

Furthermore, the Veteran cannot support the medical nexus element of his claim for service connection for diabetes mellitus on the basis of lay assertions, alone.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's right knee disability is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he simply is not competent to render a probative (i.e., persuasive) opinion with respect to the medical etiology of his diabetes mellitus.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998). 

For all the foregoing reasons, the Board finds that the claim for service connection for type II diabetes mellitus must be denied.  In reaching the  conclusions to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to the matter of secondary service connection for eye problems diagnosed proliferating diabetic retinopathy, as service connection for diabetes mellitus is not established, service connection for that disability on a secondary basis is not warranted as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Service connection for diabetes mellitus, type II, to include as due exposure to herbicide agents, is denied. 

Service connection for eye problems diagnosed as proliferating diabetic retinopathy,  as secondary to diabetes mellitus, type II, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


